United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DELIVERY FACILITY, Huntington, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1000
Issued: January 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2010 appellant, through his attorney, filed a timely appeal from the
January 12, 2010 merit decision of the Office of Workers’ Compensation Programs, which
denied his claim for an increased schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant had more than two percent impairment of his left lower
extremity for which he received a schedule award.
On appeal, appellant’s attorney contends that the Office’s decision is contrary to fact and
law.
FACTUAL HISTORY
On March 26, 2001 appellant, then a 53-year-old electronic technician, filed a traumatic
injury claim alleging that on that date when he squatted down to inspect a machine and when he

stood up, he felt a slight pop in his left knee. On February 15, 2006 the Office formally accepted
his claim for sprain of knee, medial collateral ligament, left; and tear of the medial meniscus of
knee, current. Appellant filed a claim for recurrence on January 30, 2006. On June 12, 2006
Dr. Jack R. Steel, a Board-certified orthopedic surgeon, the Office authorized an arthroscopic,
partial, left medial meniscectomy.
On July 17, 2007 appellant filed a claim for a schedule award.
In a report dated March 3, 2008, Dr. Thomas F. Scott, a Board-certified orthopedic
surgeon, concluded that based on the fifth edition of the America Medical Association, Guides to
the Evaluation of Permanent Impairment (2001), Table 17-33, appellant had 22 percent
impairment of the affected lower extremity. By memorandum dated April 2, 2008, the Office
asked the Office medical examiner to review Dr. Scott’s opinion and determine whether the
A.M.A., Guides were properly applied and determine appellant’s permanent impairment.
On April 4, 2008 the Office medical adviser noted that Dr. Scott did not explain how he
arrived at 22 percent impairment. The Office medical adviser noted that pursuant to the A.M.A.,
Guides (fifth edition), Table 17-33, appellant is entitled to two percent impairment of the left
lower extremity secondary to undergoing a partial medial meniscectomy, but noted that no other
ratable deficits were noted.
In a June 9, 2008 report, Dr. Scott indicated that pursuant to the fifth edition of the
A.M.A., Guide, Table 17-33, an impairment rating of seven percent of the lower extremity is
awarded for a total meniscectomy medial and lateral and that, accordingly, appellant had a seven
percent impairment of the involved extremity.
On July 8, 2008 the Office asked the Office medical adviser to comment on Dr. Scott’s
addendum to his report. In a reply of the same date, the Office medical adviser noted that
Dr. Scott utilized figures for total medical meniscectomy whereas appellant had a partial medial
meniscectomy. The Office medical adviser reiterated that appellant was entitled to two percent
impairment of the left lower extremity based upon undergoing a partial medial meniscectomy.
By decision dated September 30, 2008, the Office issued a schedule award for two
percent impairment of the left lower extremity.
On October 25, 2008 appellant, through her attorney, requested a telephonic hearing
which was held on February 10, 2009.
On January 9, 2009 appellant submitted a medical report by Dr. Nancy Renneker, a
Board-certified physiatrist, who opined that appellant was entitled to 27 percent impairment of
the left lower extremity based on the fifth edition of the A.M.A., Guides. Dr. Renneker noted
that in addition to 2 percent impairment for status post left knee partial medial meniscectomy, a
five degree left knee flexion contracture represented an additional 10 percent left lower extremity
impairment, that palpable and audible creptitus on the active left knee range of motion
represented an additional 5 percent left lower extremity impairment and a 4/5 left knee extensor
strength represented an additional 12 percent left lower extremity impairment. Combining these
figures, she opined that appellant had 27 percent left lower extremity impairment.

2

By decision dated May 7, 2009, the hearing representative set aside the Office’s
September 30, 2008 decision, noting that appellant has now presented evidence showing strength
loss and impaired motion and that to render a definitive determination on appellant’s degree of
impairment, the Office should refer appellant to a Board-certified specialist for a second opinion
assessment, followed by the issuance of a de novo decision.
On remand, the Office referred appellant to Dr. E. Gregory Fisher, a Board-certified
orthopedic surgeon for a second opinion. By report dated July 24, 2009, Dr. Fisher noted that on
review of the medical record and on examination, the sprain of the medial collateral ligament of
the left knee had healed and resolved with no residuals. He noted no instability or laxity of the
medial collateral ligament and no pain, tenderness or discomfort. Using the criteria found in the
A.M.A., Guides (sixith edition, 2009) 510, Table 16-3, appellant would fit a class 0 because of
no significant objective findings noted on examination. Therefore, Dr. Fisher concluded, she had
zero percent lower extremity impairment based on the medial collateral ligament sprain/strain.
For tear of the medial meniscus of the left knee, he noted that appellant had a partial medial
meniscectomy performed three years ago with residual intermittent discomfort over the left knee
area with no muscle atrophy or muscle weakness over the left thigh muscles. Dr. Fisher noted
she had adequate range of motion of the left knee, but did note instability or effusion. He noted
that x-rays taken two years ago revealed a normal knee except for some mid narrowing between
the patellofemoral joint and that the magnetic resonance imaging (MRI) scan in 2006 revealed
the tear of the medial meniscus with no other pathology. Dr. Fisher concluded that this
information pursuant to the A.M.A., Guides 509, Table 16-3 would fit a class 1. He then
addressed the modifiers. Using the A.M.A., Guides, Chapter 16, Table 16-6 for functional
history adjustment, Dr. Fisher indicated that appellant would have a grade modifier of 0 because
appellant does not have a gait derangement and does not use any orthotics or external support for
ambulation. Using Chapter 16, Table 16-7 (page 517) for physical examination, he found a
grade modifier of 1 because of the range of motion was from 0 to 115 degrees with some
discomfort over the medial joint margin of the left knee. Using Chapter 16, Table 16-8 for
clinical study adjustment, Dr. Fisher found that appellant had a positive MRI scan for tear of the
medial meniscus only and that recent x-rays showed only mild narrowing of the joint space of
the patellofemoral joint which fit a grade modifier of 1. Using this information, he gave her a
minus 2 adjustment and a Grade A which equated to a one percent lower extremity impairment.
Dr. Fisher noted that using the Combined Values Chart of zero percent and one percent gave
appellant a total of one percent impairment to the lower extremity for all of the allowed
conditions stemming from the injury of March 26, 2001.
By memorandum dated August 5, 2009, the Office asked the Office medical adviser to
review Dr. Fisher’s report and indicate whether the sixth edition of the A.M.A., Guides were
properly applied.
In an August 12, 2009 report, the Office medical adviser applied the sixth edition of the
A.M.A., Guides and determined that appellant had one percent impairment of the left lower
extremity as a result of his accepted employment injury. Although he did not agree with all of
Dr. Fisher’s reasoning, he concluded that the final rating was proper. The Office medical adviser
noted that it was error for Dr. Fisher to combine diagnoses. He noted that appellant’s most
impairing diagnosis was meniscal injury status post partial medial meniscectomy. The Office
medical adviser stated that pursuant to the A.M.A., Guides 509-11, Table 16-3, the fact that

3

appellant underwent a partial medial meniscectomy for meniscal injury places him in Class 1 as
a result of the diagnosis with a default Grade C equal to two percent of lower extremity
impairment. With regards to functional history grade modifier, the Office medical adviser,
utilizing the A.M.A., Guides, Table 16-6, page 516, chose a grade modifier of 1, which he noted
was in agreement with that of the rating doctor. He noted that appellant was having ongoing
symptoms, but did not have a gait derangement and does not use any orthotics or external
support for ambulation. In determining the physical examination grade modifiers, the Office
medical adviser utilized Table 16-7, page 517 of the A.M.A., Guides and noted that he was in
disagreement with the rating doctor. He noted that while Dr. Fisher indicated decreased range of
motion, he did not perform range of motion measurements in compliance with section 16.7,
located on page 543. The Office medical adviser further noted that Dr. Fisher, did not document
palpation and findings on pain. Accordingly, he concluded that appellant was not eligible for a
rating under palpatory and observed findings and further noted that there were no other objective
physical examination findings identified. With regards to the clinical studies grade modifier, the
Office medical adviser, utilizing the A.M.A., Guides, page 519, Table 16-8, found a grade
modifier of 0. He noted his disagreement with that of the rating doctor. The Office medical
adviser noted that Dr. Fisher referred to mild narrowing of the joint space of the patellofemoral
joint and assigned a grade modifier of 1, but the Office medical adviser found this had no
relationship to meniscal surgery. He assigned a grade modifier of 1. The Office medical adviser
also noted no other diagnostic tests specific to meniscal injury and, thus concluded that the final
grade modifier equaled zero.1 Using the net adjustment formula, he determined that the grade
modifiers indicated that the net adjustment should be two grades to the left of Grade C (the
default grade). The Office medical adviser finding the final grade for appellant was zero,
concluded that appellant had one percent left lower permanent extremity impairment.
By decision dated September 3, 2009, the Office found that appellant was not entitled to
a greater schedule award. It based this conclusion on Dr. Fisher’s report that appellant had one
percent impairment of the left lower extremity and the fact that the Office had previously issued
a schedule award for two percent impairment of the left lower extremity.
On September 9, 2009 appellant, through his attorney, filed a request for a telephonic
hearing. At the hearing held on November 30, 2009 appellant testified that Dr. Fisher’s
examination was cursory and that he spent most of the time reviewing the file.
By decision dated January 12, 2010, the hearing representative affirmed the September 3,
2009 decision.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act2 provide
compensation to employees sustaining impairment from loss or loss of use of specified member
of the body. The Act, however, does not specify the manner in which the percentage loss of a
1

The Office mistakenly stated that appellant had received a schedule award based on two percent impairment of
the right lower extremity, whereas his injury was to his left lower extremity.
2

5 U.S.C. §§ 8101-8193.

4

member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluation of schedule losses and the Board has concurred in such adoption.3 Effective May 1,
2009 the Office began using the sixth edition of the A.M.A., Guides to calculate schedule
awards.4
In addressing lower extremity impairments, the sixth edition identifying the impairment
class for the diagnosed condition (CDX), which is then adjusted by grade modifiers based on
functional history (GMFH), physical examination (GMPE) and clinical studies (GMCS).5 The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).6
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.7
ANALYSIS
The Board finds that the Office properly determined that appellant was not entitled to
greater than two percent impairment of the left lower extremity, for which he received a schedule
award.
The Office accepted appellant’s claim for sprain of knee, medial collateral ligament, left;
and tear of the medial meniscus of knee, current. On September 30, 2008 it issued a schedule
award based on two percent impairment of the lower extremity; an impairment that was based on
calculations made under the fifth edition of the A.M.A., Guides. Subsequently, appellant
submitted a medical report by Dr. Renneker which showed strength loss and impaired motion,
and in a decision dated May 7, 2009, the hearing representative determined that as a result of this
new evidence, the Office should refer appellant for a second opinion examination. The Office
referred appellant to Dr. Fisher for an evaluation. Dr. Fisher utilized the sixth edition of the
A.M.A., Guides in evaluating appellant’s permanent impairment. In a report dated July 24,
2009, he found that appellant had one percent impairment of his left lower extremity. The Office
referred this report to the Office medical adviser who in a report dated August 12, 2009, agreed
with Dr. Fisher that appellant had one percent impairment of the left lower extremity, but
3

Bernard A. Babcock, Jr., 542 ECAB 143 (2000).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims.
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
5

A.M.A., Guides (6th ed., 2009) at 494-531, see J.B., 61 ECAB __ (Docket No. 09-2191, issued May 14, 2010).

6

Id. at 521.

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

5

differed with Dr. Fisher as to the appropriate methodology for achieving this result. The Office
medical adviser disputed Dr. Fisher’s combining of impairment ratings for meniscal injury and
collateral ligament sprain, noting that the sixth edition of the A.M.A., Guides indicates that only
the most impairing diagnoses in the knee region may be rated. The A.M.A., Guides state that in
most cases, only one diagnosis in a region will be appropriate, and that if a patient has two
significant diagnoses, the examiner should use the diagnosis with the highest impairment rating
in that region that is causally related for the impairment calculation.8
The Board finds that the Office medical adviser properly determined that appellant’s
most impairing diagnosis was meniscal injury status post partial medical meniscectomy, and that
pursuant to Table 16-3 of the A.M.A., Guides, the fact that appellant underwent a partial medial
menisectomy for meniscal injury placed him in a Class 1 with a default Grade C equal to two
percent impairment of lower extremity impairment.9 With regards to grade modifiers, the Office
medical adviser found a grade modifier of 1 with regards to functional history, as appellant was
having ongoing symptoms but did not have gait derangement and did not use any orthotics or
external support for ambulation.10 He found a Grade 0 for physical examination modifiers,11
correctly noting that Dr. Fisher did not perform testing that would support his finding of a higher
modifier. The Office medical adviser then found a grade modifier of 0 for clinical studies.12 He
noted that although Dr. Fisher found a grade modifier of 1 for clinical studies, the mild
narrowing of joint space of the patellofemoral joint shown by x-rays bore no relationship to the
meniscal surgery. Using the net adjustment formula, the Office medical adviser properly
determined that the net adjustment should be two grades to the left of Grade C (the default
grade), or a Grade A. He correctly determined that this would indicate that appellant had one
percent impairment to his left lower extremity.13 The Office medical adviser properly explained
his calculations under the sixth edition of the A.M.A, Guides and why the attending physician
misapplied the A.M.A., Guides. There is no probative medical evidence of record that appellant
had a greater impairment. Accordingly, appellant has not established entitlement to greater than
two percent impairment of the left lower extremity, for which he received a schedule award.
CONCLUSION
The Board finds that appellant has not established that he has more than two percent
impairment of his left lower extremity for which he received a schedule award.

8

A.M.A., Guides (6th ed., 2009) at 497.

9

Id. at 509, 521.

10

Id. at 516, Table 16-6.

11

Id. at 517, Table 16-7.

12

Id. at 519, Table 16-8.

13

Id. at 509.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 12, 2010 is affirmed.
Issued: January 24, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

